Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in Registration Statement No. 333-69460 and Registration Statement No. 333-141555 on Form S-8 of our report dated March 3, 2011 relating to the consolidated balance sheets of Chembio Diagnostics Inc. and Subsidiary as of December 31, 2010 and 2009 and the related consolidated statements of operations, stockholders’ equity and cash flows for each of the two years ended December 31, 2010 and 2009 appearing in this Annual Report on Form 10-K of Chembio Diagnostics, Inc. for the year ended December 31, 2010. ParenteBeard LLC /s/ ParenteBeard LLC New York, New York March 3, 2011
